o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c june cc psi b06 conex-120175-11 number release date uil 25d the honorable tom latham member u s house of representatives south bell avenue suite 108a ames iowa attention ------------------ dear congressman latham i am responding to your inquiry dated date on behalf of your constituents ----- -------------------------------- the ------------ asked about the tax_credit for qualified solar electric property the ------------ plan to replace the hvac system on their home with a new system that uses solar power the system will include solar panels and an electric heat pump or a c condenser that the manufacturer modified to operate with solar power the ---------- ------------------ requested an explanation on whether the costs incurred to purchase the modified air source heat pump or a c condenser could qualify for the solar electric property credit taxpayers can take a personal tax_credit under sec_25d of the internal_revenue_code for purchasing and installing certain qualified residential energy efficient property see enclosed sec_25d qualified residential energy efficient property includes qualified solar electric property the tax_credit i sec_30 percent of the cost of qualified solar electric property and the labor costs properly allocable to the onsite preparation assembly and original installation of the qualifying property and for piping or wiring to interconnect the qualifying property to the home qualified solar electric property uses solar_energy to generate electricity for use in a home in the united_states that the taxpayer uses as a residence therefore to qualify for the credit a property must use solar_energy to generate electricity if the manufacturer specially modified the hvac system to use solar_energy to generate electricity the modified portion of the hvac system may be eligible for this tax_credit however only the portion of the property that meets the definition in the law qualifies and a taxpayer can only calculate the credit on the costs allocable to the qualified conex-120175-11 portion of the property similarly if a portion of the hvac system meets the definition in the law only the labor costs attributable to the qualified_portion are eligible for the credit to qualify for this credit a taxpayer must also use the home on which he or she installed the solar electric property as a residence a second home or vacation home may be eligible for this tax_credit the law however provides an allocation rule that requires a taxpayer to take a reduced credit if he or she uses more than percent of qualified solar electric property for business purposes in this case the taxpayer can only take the portion of the expenditures that is properly allocable to use for nonbusiness purposes if a product qualifies for the credit a manufacturer has the option of providing a certification statement to customers in which the manufacturer certifies that its product meets the requirements of sec_25d see enclosed notice_2009_41 for certification procedures if the manufacturer has provided a certification statement to the ------------- they can rely on this certification statement that the property will meet the definition in the law additionally the ------------ can ask their dealer or contractor to help them determine the costs attributable to the specially modified portion of the hvac system that uses solar_energy to generate electricity the ------------ said the credit for a qualified_geothermal_heat_pump_property includes the geothermal heat pump but the solar electric property credit does not include a heat pump because the law provides the definitions for the qualified properties the congress would have to amend the law to change the definition of the properties that qualify for a tax_credit i hope this information is helpful if the ------------ or you have further questions on this matter please contact ----------------------- at ----------------------or me at --------------------for further assistance sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures
